DETAILED ACTION
This Office Action is in response to the application filed on April 12, 2021. Claims 1, 3-12, 14-19 and 22 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 3-9, 11-12, 15, and 17 and the cancellation of claims 2 and 13 have been fully considered. 
In light of these amendments, the previous rejections with respect to 35 U.S.C. 112(b) as to claim 11 is withdrawn.
The previous claim interpretations under 35 U.S.C. 112(f) are also withdrawn.
Response to Argument
Applicant's arguments and amendments received April 12, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose a distance between the first virtual image and an observer is a first display distance, and a distance between the second virtual image and the observer is a second display distance, and the first display distance is greater than the second display distance. This language corresponds to the newly amended language of claims 1, 15, and 17. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Objections
Claim 6 is objected to because of the following informalities: “liner polarizer” should read “linear polarizer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11, 12, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 11, 12, and 14 depend on claim 2, which is a previously canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0146803 (“Kishigami”).
With respect to claim 1, Kishigami teaches 
A display system (see Abstract, Figs. 16-18, items 100B-100D, showing and describing a display system), comprising:
an image transmission device comprising a first image receiving element and a second image receiving element, configured to transmit light of at least two images of the plurality of images displayed by a display device, through different paths, and to respectively form at least two virtual images corresponding to the at least two images of the plurality of images (see Figs. 1A, 16-18, items 112-115, 120, 120B, 120C, 120D, 127 and ¶¶56, 63-67, 89-91, 94, 100, 214-215, 217, showing and describing a polarization switching element 112, image generation unit 115, and optical path units 120 including multiple mirrors, i.e., an image transmission device comprising a first image receiving element and a second image receiving element, that receive and transmit the light of at least two images displayed by a display device through different paths to form at least two respective virtual images),
wherein the plurality of images comprise a first image and a second image, the at least two virtual images comprise a first virtual image and a second virtual image, the first image corresponds to the first virtual image, and the second image corresponds to the second virtual image (see citations directly above, showing and describing that at least two images (first and second) are transmitted, each along an optical path (see shorter hash path and longer hash path in figures), and each resulting in at least two (first and second) respective/corresponding virtual images (at 410, 420, 430, 440, and/or 450)),
a distance between the first virtual image and an observer is a first display distance, and a distance between the second virtual image and the observer is a second display distance (see Figs. 16-18, items 411, 421, ¶¶113, 125, 219-221, 224-227, 231, showing and describing that the distance between the first virtual image (at 420/430/440/450, points f/g/h/i) and the observer (point d) is a first (greater) display distance and the distance between the second virtual image (at 410, point e) and the observer (point d) is a second (smaller) display distance), and
the first display distance is greater than the second display distance (see citations and arguments with respect to element above, showing and describing that the first distance is greater than the second distance).
With respect to claim 10, Kishigami teaches all the elements of independent claim 1. Kishigami additionally teaches: 
further comprising a control device (see Figs. 1, 16-18, control unit 150),
wherein the control device is configured to control the display device to display the plurality of images, and to control the image transmission device to correspondingly transmit the light of the at least two images of the plurality of images, respectively (see citations and arguments with respect to claim 1 above and ¶¶36, 120, 124-125, 218, 252, describing that the control unit controls the display device to generate the images and controls where their corresponding virtual images are displayed by controlling items 127 and/or 128 (part of the image transmission device), i.e., controls the display device to display the images, and controls the transmission device to transmit the light of the at least two images).
With respect to claim 11, Kishigami teaches all the elements of independent claim 1. Kishigami additionally teaches: 
further comprising an image generation circuit (see Figs. 1, 16-18, items 111-115 which form an image generation circuit),
wherein the image generation circuit is configured to generate the first image and/or the second image and output the first image and/or the second image to the display device (see  citations and arguments with respect to claim 1 above, including ¶¶31-33, 56, 63, showing and describing that items 111-115 (including 113 and 114) may generate the images and output them to display device 100’s optical path unit 120).
With respect to claim 12, Kishigami teaches all the elements of independent claim 1. Kishigami additionally teaches: 
wherein the first virtual image is an augmented reality display image, and the second virtual image is a state display image (see citations and arguments with respect to claim 1 above and Figs. 16-18, items 410-450, ¶¶226-231, showing and describing that image 420, i.e., the first virtual image, may be an AR image created by adjusting the display distance of 420, and that image 410 may be non-adjusted, i.e., is a state display image). 
With respect to claim 15, Kishigami teaches all the elements of independent claim 1. Kishigami additionally teaches: 
A vehicle, comprising a display system (see citations and arguments with respect to corresponding element of claim 1 above and ¶¶1-2, 29-30, describing that the display system 100 is part of a vehicle), wherein the display system comprises:
an image transmission device comprising a first image receiving element and a second image receiving element, configured to transmit light of at least two images of the plurality of images displayed by a display device, through different paths, and to respectively form at least two virtual images corresponding to the at least two images of the plurality of images (see citations and arguments with respect to corresponding element of claim 1 above),
the plurality of images comprise a first image and a second image, the at least two virtual images comprise a first virtual image and a second virtual image, the first image corresponds to the first virtual image, and the second image corresponds to the second virtual image (see citations and arguments with respect to corresponding element of claim 1 above),
a distance between the first virtual image and an observer is a first display distance, and a distance between the second virtual image and the observer is a second display distance (see citations and arguments with respect to corresponding element of claim 1 above), and
the first display distance is greater than the second display distance (see citations and arguments with respect to corresponding element of claim 1 above). 
With respect to claim 16, Kishigami teaches all the elements of independent claim 15. Kishigami additionally teaches: 
further comprising a windshield (see Figs. 1, 16-18, showing a windshield 300), 
wherein the light of the at least two images of the plurality of images is transmitted to the windshield through the different paths to respectively form the at least two virtual images (see Figs. 1, 16-18, showing and describing the light of the at least two images being transmitted to the windshield through the different paths to form virtual images 410, 420, 430, 440, and/or 450).
With respect to claim 17, Kishigami teaches all the elements of independent claim 1. Kishigami additionally teaches: 
A display method of a display system, wherein the display system comprises an image transmission device comprising a first image receiving element and a second image receiving element, configured to transmit light of at least two images of the plurality of images displayed by a display device, through different paths, and to respectively form at least two virtual images corresponding to the at least two images of the plurality of images, the plurality of images comprise a first image and a second image, the at least two virtual images comprise a first virtual image and a second virtual image, the first image corresponds to the first virtual image, and the second image corresponds to the second virtual image, a distance between the first virtual image and an observer is a first display distance, and a distance between the second virtual image and the observer is a second display distance, and the first display distance is greater than the second display distance (see citations and arguments with respect to corresponding element of claim 1 above) comprises:
generating a plurality of images (see citations and arguments with respect to corresponding element of claim 1 above and Figs. 1, 16-18, items 111-115, ¶¶31-33, 56, showing and describing the generation of images); 
receiving and transmitting light of at least two images of the plurality of images (see citations and arguments with respect to corresponding element of claim 1 above, and ¶¶33-34, showing and describing that the optical path unit 120 receives and transmits the light of the generated at least two images), and
respectively forming at least two virtual images corresponding to the at least two images of the plurality of images, wherein an imaging distance of at least one of the at least two virtual images is variable (see citations and arguments with respect to corresponding element of claim 1 above and ¶¶220-221, 224-227, describing that the display distance of the second virtual image 420 is adjustable, i.e., variable).
With respect to claim 18, Kishigami teaches all the elements of independent claim 17. Kishigami additionally teaches: 
comprising: 
generating a first image and/or a second image (see citations and arguments with respect to corresponding elements of claims 1 and 17 above);
receiving and transmitting light of the first image and/or light of the second image (see citations and arguments with respect to corresponding elements of claims 1 and 17 above); and 
displaying a first virtual image and/or a second virtual image (see Figs. 1, 16-18, items 410, 420, 430, 440, and 450, ¶¶66, 124-125, 129-130, 254, showing and describing displaying a first virtual image and/or a second virtual image),
wherein an imaging distance of at least one selected from a group consisting of the first virtual image and the second virtual image is variable (see citations and arguments with respect to corresponding elements of claims 1 and 17 above).
With respect to claim 19, Kishigami teaches all the elements of dependent claim 18. Kishigami additionally teaches:
wherein the first image or the second image is generated in a display period; and
the first virtual image or the second virtual image is displayed in the display period (see Figs. 1, 16-18, items 115 and paths from 115-410/420/430/440/450, ¶56, which do not show or describe any sort of storage or holding of the images after generation, but rather that they are generated by 115 and immediately reflected for display as a virtual image); or,
the first image and fee second image are generated in time sequence in a display period;
the first virtual image and the second virtual image are displayed in the display period.
Claim Rejections - 35 USC § 103
Claims 3-5, 8-9, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of the level of skill in the art and further in view of C.N. Patent Publication No. CN106873169A (“Li”).
With respect to claim 3, Kishigami discloses the invention substantially as claimed. As detailed above, Kishigami teaches all the elements of independent claim 1. Kishigami additionally teaches:
wherein the first image receiving element comprises a plurality of … liquid crystal layers and is configured to receive light of the first image and present a first display image; and
the second image receiving element includes at least one of a light diffusion plate, a frosted glass, and a thin film …, and is configured to receive light of the second image and present a second display image (see citations and arguments with respect to claim 1 above describing that the first image receiving element receives the light of the first image and presents a first display image and Kishigami ¶¶47-50, 173, 192, 209-210, describing that items 112-115 may be embodied as liquid crystal panels made of liquid crystal layers, i.e., the first and second receiving elements may comprise a plurality of liquid crystal layers/thin films).
Kishigami does not explicitly disclose that the liquid crystal layers may be polymer dispersed/doped with tiny particles.
However, in the same field of endeavor Li discloses that it was known for such liquid crystal layers to be polymer dispersed, i.e., be a thin film doped with tiny polymer particles (see ¶¶16, 41, 49-51).
Kishigami describes that its items 112-115 may be liquid crystal layers, but does not explicitly detail the material of each of these layers and/or their operation/control. At the time of filing, one of ordinary skill would have been familiar with the materials by which a liquid crystal panel may be formed and controlled and have understood that, as evidenced by Li, one such material would be a plurality of polymer dispersed liquid crystal layers capable of being controlled to be in a transparent state or a diffusion state. Accordingly, to one of ordinary skill in the art at the time using such material for the liquid crystal panel of Kishigami, as taught by Li, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a plurality of polymer dispersed liquid crystal layers capable of being controlled to be in a 
With respect to claim 4, Kishigami discloses the invention substantially as claimed. As detailed above, Kishigami in view of Li discloses each and every element of dependent claim 3. Kishigami/Li additionally discloses:
wherein at least two polymer dispersed liquid crystal layers of the plurality of polymer dispersed liquid crystal layers are capable of being controlled to be in a transparent state or a diffusion state (see ¶¶10, 16, 18, 47-48, describing that it was known for liquid crystal panels to be formed by liquid crystal films in parallel formed from polymer dispersed liquid crystal, i.e., wherein the first image receiving element comprises a plurality of polymer dispersed liquid crystal layers, that are capable of being controlled to be in a transparent state or a scattering, i.e., diffusion, state).
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 4.
With respect to claim 5, Kishigami discloses the invention substantially as claimed. As described above Kishigami in view of Li discloses all the elements of dependent claim 4. Kishigami/Li additionally discloses: 
further comprising a controller (see Kishigami, Figs. 1(A), 16-18, item 150),
wherein the controller is configured to control the at least two polymer dispersed liquid crystal layers to be in the transparent state or the diffusion state to produce a diffusion layer and a position of the diffusion layer is variable (see citations and arguments with respect to claim 4 above and the element directly above, describing the image receiving element controller is configured to control the at least two polymer dispersed liquid crystal layers to be in the transparent state or the diffusion state and Li ¶¶28, 40, 47, describing that the liquid crystal films, including those layers in a scattering/diffusion state, may be switched from a transparent state to a diffusion/scattering state, i.e., a position of the diffusion layer is variable).
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 5.
With respect to claim 8, Kishigami discloses the invention substantially as claimed. As detailed above, Kishigami in view of Li discloses all the elements of dependent claim 3. 
Kishigami does not explicitly disclose wherein the image transmission device further comprises a projection element including convex lenses, concave lenses, or a combination of the convex and the concave lenses, and the projection element is configured to respectively project the first image onto the first image receiving element to present the first display image and project the second image onto the second image receiving element to present the second display image.
However, in the same field of endeavor Li discloses:
wherein the image transmission device further comprises a projection element including convex lenses, concave lenses, or a combination of the convex and the concave lenses (see Fig. 1, items 1 and 2), and
the projection element is configured to respectively project the first image onto the first image receiving element to present the first display image and project the second image onto the second image receiving element to present the second display image (see Fig. 1, items 1 and 2, ¶¶37-38, 53, describing that a projector which includes a lens and/or a second lens, i.e., projection elements, may be used to project the image source onto the liquid crystal panel to present the images). 
Kim does not list or limit the specific components of its liquid crystal display panels. At the time of filing, one of ordinary skill would have been familiar with the components of a display panel and have understood that, as evidenced by Li, that a display panel for projecting images may include a lens/projection element for projecting images onto the display panels. Accordingly, to one of ordinary 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a lens/projection element to project images onto the display panels in the display of Kishigami as taught by Li.
With respect to claim 9, Kishigami discloses the invention substantially as claimed. As detailed above, Kishigami in view of Li discloses all the elements of dependent claim 3. Kishigami/Li additionally discloses: 
wherein the image transmission device further comprises at least one reflector including a plane reflecting mirror or a curved reflecting mirror (see citations and arguments with respect to corresponding element of claim 1 above and Kishigami Figs. 1(A) and 16-18, item 130, ¶¶35-36, 66, showing that the image transmission device may include a reflector 130, a curved reflecting mirror), and
the at least one reflector is configured to reflect light of the first display image to form the first virtual image, and/or to reflect light of the second display image to form the second virtual image (see Kishigami Figs. 1(A), 16-18, showing that item 130 reflects the light of the first and second display images to form the first and second virtual images).
The reasons for combining the cited prior art with respect to claim 3 also apply to claim 9.
Claim Rejections - 35 USC § 103
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2007/0139618 (“DeCusatis”).
With respect to claim 6, Kishigami discloses the invention substantially as claimed. As detailed above, Kishigami in view of the level of skill in the art discloses each and every element of independent claim 1. 
Kishigami does not explicitly disclose wherein the image transmission device further comprises a light conversion element including a liner polarizer and a rotating electric motor; in a case where the light conversion element is in a first conversion state, the light conversion element is configured to receive the light of the first image and convert the light of the first image into first polarized light, and the first image receiving element is configured to receive the first polarized light and present the first display image; in a case where the light conversion element is in a second conversion state, the light conversion element is configured to receive the light of the second image and convert the light of the second image into second polarized light, and the second image receiving element is configured to receive the second polarized light and present the second display image; a polarization direction of the first polarized light and a polarization direction of the second polarized light are different.
However, in the same field of endeavor, DeCusatis discloses: 
wherein the image transmission device further comprises a light conversion element including a liner polarizer and a rotating electric motor;
in a case where the light conversion element is in a first conversion state, the light conversion element is configured to receive the light of the first image and convert the light of the first image into first polarized light, and the first image receiving element is configured to receive the first polarized light and present the first display image ;
in a case where the light conversion element is in a second conversion state, the light conversion element is configured to receive the light of the second image and convert the light of the second image into second polarized light, and the second image receiving element is configured to receive the second polarized light and present the second display image;
a polarization direction of the first polarized light and a polarization direction of the second polarized light are different (see Abstract, ¶¶30, 76, 133, describing that it was known for projectors to generate images by using a linear polarizer and a rotating electric motor to, in a first state, receive image light and convert it to polarized light at a first polarization angle and in a second state receive light of a second image and convert it to polarized light at a second orthogonal (different) polarization angle; see also Kishigami Figs. 1(A) and 16-18, showing that first polarization light is sent to a first image receiving element, e.g., Fig. 17 item 127, and second polarization light is sent to and received by a second image receiving element, e.g., Fig. 17 item 122, for display).
Kishigami discloses that its images may be generated by a DLP (see ¶172), but does not detail the elements of such a DLP. At the time of filing, one of ordinary skill would have been familiar with DLP projector elements that may be used to generate and transmit images, including the use of a linear polarizer and rotating electric motor to receive light and convert it to polarized light at either a first or a second (different) polarization angle, as described by DeCusatis, for generating images to be transmitted to Kishigami’s receiving elements. Accordingly, to one of ordinary skill in the art at the time of filing, using such a DLP to generate the images of DeCusatis for transmission to its first and second receiving elements would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a linear polarizer and rotating electric motor to receive light and convert it to polarized light at either a first or a second (different) polarization angle to generate images in the display of Kishigami as taught by DeCusatis.
With respect to claim 7, Kishigami discloses the invention substantially as claimed. As described above Kishigami in view of DeCusatis discloses all the elements of dependent claim 6. Kishigami/DeCusatis additionally discloses: 
wherein the image transmission device further comprises a polarizing beam-splitting element disposed between the light conversion element and the first image receiving element as well as the second image receiving element, and
the polarizing beam-splitting element includes at least one of a polarizing beam-splitting prism, a semi-transmission, and a semi-reflective mirror, and is configured to transmit the first polarized light and reflect the second polarized light (see Kishigami Figs. 1(A), 16-18, item 121, ¶¶34, 64-65, 90-91, showing and describing a polarized beam-splitter (polarizing mirror that is semi-reflective/semi-transmission) between the light conversion element and first and second receiving elements, and where such beam-splitting element transmits first light having a first polarization direction and reflects second light having a second polarization direction); or
the polarizing beam-splitting element is configured to transmit the second polarized light and reflect the first polarized light (see citations and arguments with respect to element above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
Claim Rejections - 35 USC § 103
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2016/0368417 (“Bassi”).
With respect to claim 14, Kishigami discloses the invention substantially as claimed. As described above Kishigami in view of the level of skill in the art discloses all the elements of independent claim 1 
Kishigami discloses that the virtual image display device is capable of simultaneously displaying virtual images at two positions (see ¶205), but does not explicitly disclose that such images may be sub-images presenting a 3-D effect, i.e., wherein the first virtual image is a 3D image and comprises at least two sub-virtual images for presenting a 3D effect, and the at least two sub-virtual images are respectively projected at different visual distances.
However, in the same field of endeavor, Bassi discloses that it was known for display devices that display  to display 3-D images including sub-virtual images: 
wherein the first virtual image is a 3D image and comprises at least two sub-virtual images for presenting a 3D effect, and the at least two sub-virtual images are respectively projected at different visual distances (see Fig. 11, ¶56, items 1100, showing and describing the display of virtual images that are projected at different distances and depths to give a 3D virtual effect with layers of information, as can be seen in Fig. 11, these images include sub-virtual images, e.g., 4 sub-virtual images, projected at different distances). 
At the time of filing, one of ordinary skill would have been familiar with the display of virtual images at the same time at different depths (as detailed in Kishigami) and have understood that, as evidenced by Bassi, these images may be sub-virtual images projected to form a 3D image with depth effect. Accordingly, to one of ordinary skill in the art at the time of filing, projecting the different-depth images of Kishigami at to form 3D virtual images using sub-virtual images would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include projecting the different-depth images of Kishigami at to form 3D virtual images using sub-virtual images in the display system of Kishigami as taught by Bassi.
With respect to claim 22, Kishigami discloses the invention substantially as claimed. As described above Kishigami teaches all the elements of dependent claim 18, and Kishigami/Bassi discloses each and every element of dependent claim 14, the combination of which is incorporated herein. Kishigami/Bassi additionally discloses: 
wherein displaying the first virtual image comprises:
generating at least two first images (see Bassi Fig. 11, ¶¶56, showing and describing the generation of multiple images, i.e., at least two first images); and
receiving and transmitting light of the at least two first images to form at least two sub-virtual images, wherein the at least two sub-virtual images are respectively formed at different visual distances (see citations and arguments with respect to claim 1 above describing that the light of the images is transmitted and received, and the citation and arguments with respect to claim 14 above describing that in the combined system, these images form at least two virtual sub-images at different visual distances).
The reasons for combining the cited prior art with respect to claim 14 also apply to claim 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481